


Exhibit 10.1


ACTUANT CORPORATION
OUTSIDE DIRECTORS’
DEFERRED COMPENSATION PLAN
(Conformed through First Amendment)
Section 1.Definitions
The following words and terms shall have the indicated meanings wherever they
appear in the Plan:
1.1
“Annual Deferral Amount” shall mean that portion of a Participant’s compensation
that a Participant elects to have and is actually deferred for any annual term
of office.

1.2
“Board of Directors”, “Directors” or “Director” shall mean, respectively, the
Board of Directors, the Directors or a Director of the Company.

1.3
“Committee” shall mean the Compensation Committee of the Board of Directors.

1.4
“Company” shall mean Actuant Corporation.

1.5
“Deferred Shares” shall mean the units credited to Deferred Shares Accounts. The
Market Price of Deferred Shares shall be equal to the Market Price of Shares.

1.6
“Deferred Shares Account” or “Account” shall mean the separate account
established under the Plan for each Participant, as described in Section 3.2.

1.7
“Market Price” shall mean the closing sale price for Shares on a specified date
or, if Shares were not then traded, on the most recent prior date when Shares
were traded, all as is quoted in The Wall Street Journal reports of New York
Stock Exchange Composite Transactions.

1.8
“Notice Form” shall mean the form attached hereto and marked as Exhibit A or any
other document which incorporates information substantially similar to Exhibit
A.

1.9
“Participant” shall mean each Director of the Company who participates in the
Plan in accordance with its terms and conditions.

1.10
“Plan” shall mean the Actuant Corporation Outside Directors’ Deferred
Compensation Plan as set forth herein, or as it may be amended from time to time
by the Board of Directors.


Page 1 of 7
DM_US 27282472-2.065322.0010

--------------------------------------------------------------------------------




1.11
“Shares” shall mean shares of Common Stock of the Company.

1.12
“Short-Term Payout” shall mean the payout set forth in Section 4.

1.13
“Treasurer” shall mean the Treasurer of the Company who shall have
responsibility for those functions assigned under the Plan.

Section 2.    Participation
2.1
The Company maintains the Plan for the benefit of non-employee Directors of the
Company, to provide such Directors with certain deferred compensation benefits.
Each Director who receives compensation under Section 3.1 is eligible to
participate in the Plan. The Plan is designed to comply with the American Jobs
Creation Act of 2004, as amended (the “Jobs Act”), and Section 409A of the Code,
and final Treasury regulations issued thereunder, with respect to
Non-Grandfathered Amounts under the Plan. “Grandfathered Amounts” shall mean the
portion of the Participant’s Deferred Shares Account balance under the Plan as
of December 31, 2004, the right to which was earned and vested (within the
meaning of Treasury Regulation §1.409A-6(a)(2)) as of December 31, 2004, plus
the right to future contributions to the Account the right to which was earned
and vested (within the meaning of Treasury Regulation. §1.409A-6(a)(2)) as of
December 31, 2004, to the extent such contributions are actually made, each
determined by reference to the terms of the Plan in effect as of October 3,
2004, but only to the extent such Plan terms have not been materially modified
(within the meaning of Treasury Regulation §1.409A-6(a)(4)) after October 3,
2004. Grandfathered Amounts shall include any earnings (within the meaning of
Treasury Regulation. §1.409A-1(o)) attributable thereto. “Non-Grandfathered
Amounts” shall mean the Participant’s Account balance under the Plan less any
portion of the Participant’s Deferred Shares Account balance under the Plan
constituting Grandfathered Amounts. Prior to January 1, 2009, it is intended
that the Plan be interpreted according to a good faith interpretation of the
Jobs Act and Section 409A of the Code, and consistent with published guidance
thereunder, including, without limitation, IRS Notice 2005-1 and the proposed
and final Treasury regulations under Section 409A of the Code. Treatment of
amounts deferred under the Plan pursuant to and in accordance with any
transition rules provided under all IRS published guidance and other applicable
authorities in connection with the Jobs Act or Section 409A of the Code,
including, without limitation, the adoption of the transition rules prescribed
under Q&As 20 and 21 of IRS Notice 2005-1, shall be expressly authorized
hereunder and shall be administered in accordance with procedures established by
the Company or the Committee, as the case may be. In the event of any
inconsistency between the terms of the Plan and the Jobs Act or Section 409A of
the Code with respect to Non-Grandfathered Amounts, the terms of the Jobs Act
and Section 409A of the Code shall prevail and govern.

2.2
(1) Each eligible Director may elect to participate in the Plan by giving a
properly completed Notice Form to the Treasurer. The effective date for his


Page 2 of 7
DM_US 27282472-2.065322.0010

--------------------------------------------------------------------------------




participation in the Plan shall be the time of his election to that office for
the ensuing term. Such election by the Director to participate shall remain in
effect until the end of the calendar year for which the Director’s election is
applicable. In the event that the Director does not submit a properly completed
Notice Form to the Treasurer by December 31 of a given calendar year, he shall
be deemed to have elected to defer no compensation during the subsequent
calendar year, and such deemed election shall be irrevocable for that subsequent
calendar year.
(a)     A Participant may change his beneficiary at any time by providing a
Notice Form to the Treasurer. A Participant may change the method or time of
payment of compensation at any time by providing a Notice Form to the Treasurer,
however; such change shall apply only to prospective deferrals.
(b)     A Participant may change his beneficiary at any time by providing a
Notice Form to the Treasurer. A Participant may change the method or time of
payment of compensation at any time by providing a Notice Form to the Treasurer,
however; such change shall apply only to prospective deferrals.
Section 3.    Compensation Deferred
3.1
A Participant may elect that the payment of all or a specified portion of the
compensation otherwise payable to him in cash for services as a Director be
deferred pursuant to the terms of this Plan. Such compensation includes retainer
fees and attendance fees but does not include travel expense allowance or any
other expense reimbursement. At the time of making any such election, a
Participant shall elect that such compensation be deferred in the form of a
Deferred Shares Account.

3.2
(a) A Deferred Shares Account shall be established for each Participant which
shall be credited with the number of Shares that could be acquired with the
amount deferred by the Participant under Section 3.1 above. (b) In the event of
a reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering or any other change in the
corporate structure or Shares of the Company, the Committee shall make such
adjustment, if any, as it may deem appropriate in the number and kinds of
Deferred Shares credited to the Deferred Shares Account.

3.3
Each Participant will receive a statement of the balance in his Account not less
frequently than annually.

Section 4.    Short Term Payout
4.1
A participant may elect to receive a future Short-Term Payout from the Plan with
respect to the Annual Deferral Amount. The Short-Term Payout shall be a lump sum
distribution of Shares equal to the number of the Deferred Shares in the
Deferred Shares Account. Subject to the other terms and conditions of this Plan,


Page 3 of 7
DM_US 27282472-2.065322.0010

--------------------------------------------------------------------------------




each Short-Term Payout elected shall be paid within 60 days of the earlier of
(i) the date selected by the Participant (which must be at least 5 years after
the date of the Participant’s deferral election), or (ii) the date the
Participant ceases to be a Director. A properly completed election form making
an irrevocable request for a Short-Term Payout is required to be submitted to
the Treasurer prior to December 31 of the calendar year preceding the calendar
year for which the Annual Deferral Amount relates.
Section 5.    Payment of Deferred Compensation
5.1
Upon the termination of a Participant’s services as a Director, the payment of
the Deferred Shares remaining in his Deferred Shares Account shall commence
within 60 days following the date the Participant ceases to be a Director and
shall be paid in accordance with the method elected by the Participant on the
applicable Notice Form or Forms, as provided in Section 5.2.

5.2
Subject to Section 2.2 and this Section 5, and except as provided in Section 4.1
a Participant may elect any of the following methods of payment of the balance
or balances in his Account:

(a)     a lump sum distribution of Shares equal to the number of Deferred Shares
in such account on the last business day before such payment, plus a cash
payment equal to the amount of any excess which it has not been possible to
convert into Deferred Shares in accordance with Section 3.2(a); or
(b)     distributions in annual installments for a term of five or ten years, in
each case in Shares equal to the number of Deferred Shares in such Account on
the last business day before such distribution. The installment shares will be
calculated by prorating the total number of Deferred Shares in the Deferred
Shares Account equally over the applicable payout period. The first such payment
shall be made in the calendar year following the year in which the Participant’s
services as a Director are terminated, and the last such payment will include a
cash payment equal to the amount of any excess which it has not been possible to
convert into Deferred Shares in accordance with Section 3.2(a) as well as the
dividends earned on the undistributed Deferred Shares during the installment
payout period.
5.3
In the event of a Participant’s death before the balance in his Account is fully
paid out, payment of such balance shall be made to the beneficiary or
beneficiaries designated by the Participant or, if the Participant has made no
such designation or no beneficiary survives, to the Participant’s estate. In
either case, such payment shall be made in the same manner as provided with
respect to payments to the Participant.

5.4
To the extent required by law in effect at the time any distribution is made
from the Plan, the Company shall withhold any taxes and such other amounts
required to be withheld by Federal, state or local governments. Further, to the
extent


Page 4 of 7
DM_US 27282472-2.065322.0010

--------------------------------------------------------------------------------




required by law, the Company shall report amounts deferred and/or amounts
taxable under the Plan to the appropriate governmental authorities, including,
without limitation, to the United States Internal Revenue Service.
5.5
If any individual to whom a benefit is payable under the Plan is a minor or
legally incompetent, the Company or the Committee shall determine whether
payment shall be made directly to the individual, any person acting as his or
her custodian or legal guardian under the Uniform Transfers to Minors Act, his
or her legal representative or a near relative, or directly for his or her
support, maintenance or education. Any payment made in accordance with the
preceding sentence shall be a complete discharge of any and all obligations to
make such payment under the Plan on behalf of such individual.

5.6
Each Participant and (in the event of death) his or her Beneficiary shall keep
the Company advised of his or her current address. If the Company is unable to
locate a Participant to whom a Participant’s Account is payable under this
Section 5, the Participant’s Account shall be held in suspense pending location
of the Participant, without any prejudice to the Committee or the Company (and
each of their respective authorized delegates), as the case may be, including,
without limitation, for any additional tax liability resulting from such delay
in payment. If the Company is unable to locate a Beneficiary to whom a
Participant’s Account is payable under this Section 5 within six (6) months (or,
with respect to a Participant’s Non-Grandfathered Amounts, such other period
during which payment must commence under this Section 5 or, if later, such other
period permitted under Section 409A of the Code) of the Participant’s death, the
Participant’s Account shall be paid to the Participant’s estate.

Section 6.    General
6.1
The Company shall establish a rabbi trust (the “Trust”) to fund its future
liability under the Plan. The Plan terms shall govern the rights of a
Participant to receive distributions from the Plan. The Trust terms shall govern
the rights of the Company, Participants and the creditors of the Company to the
Trust assets. Participants and their beneficiaries shall have no legal or
equitable rights, interests or claims in any property or assets of the Company.
The right of any Participant or beneficiary to receive payment of any unpaid
balance in any Account of the Participant shall be an unsecured claim against
the general assets of the Company.

6.2
During a Participant’s lifetime, any payment under the Plan shall be made only
to him. No sum or other interest under the Plan shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt by a Participant or any beneficiary under the Plan to do
so shall be void. No interest under the Plan shall in any manner be liable for
or subject to the debts, contracts, liabilities, engagements or torts of a
Participant or beneficiary entitled thereto.


Page 5 of 7
DM_US 27282472-2.065322.0010

--------------------------------------------------------------------------------




6.3
Except as otherwise provided herein, the Plan shall be administered by the
Committee which shall have the authority, subject to the express provisions of
the Plan, to adopt, amend and rescind rules and regulations relating to the
Plan, and to interpret, construe and implement the provisions of the Plan.
Notwithstanding the foregoing, the Committee shall retain and exercise such
discretion reserved hereunder only to the extent such retention and exercise of
discretion does not violate the requirements of Section 409A of the Code with
respect to a Participant’s Non-Grandfathered Amounts.

6.4
The Plan may at any time or from time to time be amended, modified, or
terminated by the Board of Directors, provided that no amendment, modification
or termination shall (a) adversely affect the balance in a Participant’s
Deferred Shares Account without his consent or (b) permit payment of such
balance prior to the date specified pursuant to Sections 4.1 and 5.2 (except for
payments provided in Section 6.5) without his consent.

6.5
If the Plan is terminated pursuant to this Section 6, the balances credited to
the Accounts of the affected Participants shall be distributed to them at the
time and in the manner set forth in Section 5; provided, however, that the
Committee, in its sole discretion, may authorize accelerated distribution of
Participants’ Accounts as of any earlier date; provided that with respect to
Non-Grandfathered Amounts, such discretion reserved to the Committee to
accelerate the form and timing of the distribution of Participants’ Accounts
shall be exercised only to the extent the termination of the Plan arises
pursuant to and in accordance with one of the following provisions:

(a)     Corporate Dissolution or Bankruptcy. The Plan is terminated and
liquidated by the Company within 12 months of a corporate dissolution taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to Section 503(b)(1)(A) of the Bankruptcy Code, provided such amounts
are included in the Participants’ gross incomes in the latest of the following
years (of, if earlier, the taxable year in which such amounts are actually or
constructively received) (i) the calendar year in which the Plan is terminated
and liquidated, (ii) the first calendar year in which amounts are no longer
subject to a substantial risk of forfeiture, or (iii) the first calendar year in
which the payment is administratively practicable.
(b)     Change of Control Event. The Company takes irrevocable action to
terminate and liquidate the Plan within the 30 days before or 12 months after
the occurrence of a Change of Control, provided that all other plans sponsored
by the Company after the Change of Control with which the Plan is required to be
aggregated under Section 409A of the Code are terminated and liquidated with
respect to each Participant that experienced the Change of Control, so that all
such Participants are required to receive a distribution of the amounts deferred
under

Page 6 of 7
DM_US 27282472-2.065322.0010

--------------------------------------------------------------------------------




the Plan and such aggregated plans within 12 months of the date the Company took
such irrevocable action to terminate and liquidate all such aggregated plans.
(c)     Termination of All Similar Arrangements. The Plan is terminated and
liquidated by the Company, provided (i) the termination and liquidation does not
occur proximate to a downturn in the financial health of the Company; (ii) the
Company terminates and liquidates all other plans required to be aggregated
under Section 409A if the same Company had deferrals of compensation under all
such aggregated plans, (iii) no payments are made on account of the terminations
(other than payments that would have been payable in the absence of the plan
terminations) within 12 months of the date the Company takes irrevocable action
to terminate and liquidate all such aggregated plans, (iv) all payments are made
within 24 months of the of the date the Company takes irrevocable action to
terminate and liquidate all such aggregated plans, and (vi) within three years
following the date the Company takes irrevocable action to terminate and
liquidate all such aggregated plans, the Company does not establish any new
nonqualified deferred compensation plans that would otherwise have been
aggregated with the Plan under Section 409A of the Code if the same Participant
participated in both plans.
(d)     Other. The Plan is terminated and liquidated pursuant to and in
accordance such other events and conditions prescribed under Section 409A of the
Code.
6.6
The Company shall, and hereby does, indemnify and hold harmless the Committee,
the Company, and the members of the Committee (and each of their respective
authorized delegates), from and against any and all losses, claims, damages or
liabilities (including attorneys’ fees and amounts paid in settlement of any
claim) arising out of or resulting from the implementation of a duty, act or
decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of the Committee,
the Company, or any such member of the Committee.


Page 7 of 7
DM_US 27282472-2.065322.0010